Exhibit 10.2
Execution Version
BUSINESS OPPORTUNITIES AGREEMENT
     THIS BUSINESS OPPORTUNITIES AGREEMENT (this “Agreement”), dated as of
June 22, 2010, is entered into by and among Oasis Petroleum Inc., a Delaware
corporation (the “Company”), and the parties to this Agreement listed on
Exhibit A hereto (each a “Designated Party” and collectively the “Designated
Parties”).
RECITALS
     A. Each of the Designated Parties engages, directly or indirectly, in
businesses similar to the business of the Company.
     B. In recognition that certain Designated Parties may engage, directly or
indirectly, in the same or similar activities or lines of business and have an
interest in the same or similar areas of business, and in recognition of the
benefits to be derived by the Company through its continued contractual,
corporate and business relations with each Designated Party (including services
of employees, officers and directors of each Designated Party as directors and
officers of the Company), this Agreement is set forth to regulate and define the
conduct of certain affairs of the Company as they may involve each Designated
Party, and as applicable, its employees, officers and directors, and the powers,
rights, duties, liabilities, interests and expectations of the Company in
connection therewith.
     C. The law relating to duties that certain Designated Parties may owe to
the Company is not clear. The application of such law to particular
circumstances is often difficult to predict, and, if a court were to hold that
any Designated Party breached any such duty, such Designated Party could be held
liable for damages in a legal action brought on behalf of the Company.
     D. To induce certain of the Designated Parties to continue to serve as
directors of the Company, the Company is willing to enter into this Agreement,
pursuant to Section 122 of the General Corporation Law of the State of Delaware,
to renounce, effective upon the date hereof, any interest or expectancy it may
have in the classes or categories of business opportunities specified herein
that are presented to or identified by any Designated Party, as more fully
described herein. As a result of this Agreement, each Designated Party, as
applicable, may continue to conduct his or its business and to pursue certain
business opportunities without an obligation to offer such opportunities to the
Company or any of its Subsidiaries, and any Designated Party, as applicable, may
continue to discharge his responsibilities as a director or employee of such
Designated Party or any company in which such Designated Party has an interest.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
rights, and obligations set forth in this Agreement and the benefits to be
derived herefrom, and other good and valuable consideration, the receipt and the
sufficiency of which each of the undersigned acknowledges and confesses, the
undersigned agree as follows:
     1. Renouncement of Business Opportunities. To the fullest extent permitted
by applicable law, the Company hereby renounces any interest or expectancy in,
or in being offered any opportunity to participate in, any business opportunity,
transaction or other matter presented to any Designated Party or in which any
Designated Party participates or desires or seeks to

 



--------------------------------------------------------------------------------



 



participate in (each, a “Business Opportunity”) other than a Business
Opportunity that (i) is first presented to a Designated Party solely in such
person’s capacity as a director or officer of the Company or its Subsidiaries
and with respect to which, at the time of such presentment, no other Designated
Party has independently received notice of or otherwise identified such Business
Opportunity or (ii) is identified by a Designated Party solely through the
disclosure of information by or on behalf of the Company (each Business
Opportunity other than those referred to in clauses (i) or (ii) are referred to
as a “Renounced Business Opportunity”). No Designated Party shall have any
obligation to communicate or offer any Renounced Business Opportunity to the
Company, and any Designated Party may pursue a Renounced Business Opportunity,
provided that such Renounced Business Opportunity is conducted by such
Designated Party in accordance with the standard set forth in Section 2.
Notwithstanding the foregoing, each Designated Party who is a director or
officer of the Company or its Subsidiaries and who is offered a Business
Opportunity in his or her capacity as a director or officer of the Company or
its Subsidiaries shall be obligated to communicate such Business Opportunity to
the Company. The Company shall not be prohibited from pursuing any Renounced
Business Opportunity. Nothing in this Section 1 shall be construed to allow any
director to usurp a Business Opportunity of the Company or its Subsidiaries
solely for his or her personal benefit.
     2. Standards for Separate Conduct of Renounced Business Opportunities. In
the event that a Designated Party acquires knowledge of a Renounced Business
Opportunity, such Designated Party may pursue such Renounced Business
Opportunity if such Renounced Business Opportunity is developed and pursued
solely through the use of personnel and assets of the Designated Party
(including, as applicable, such Designated Party in his capacity as a director,
officer, employee or agent of the Designated Party) or jointly with the
personnel and assets of any other Person or Persons, provided that each such
Person is not an Affiliate of the Company and does not owe any fiduciary or
other duty to the Company.
     3. Liability. Provided a Renounced Business Opportunity is conducted by a
Designated Party in accordance with the standards set forth in Section 2 hereof,
no Designated Party shall be liable to the Company or any of its stockholders or
any of the Company’s Subsidiaries for breach of any fiduciary or other duty, as
a director or officer or controlling stockholder or otherwise, by reason of such
Renounced Business Opportunity. In addition, no Designated Party shall be liable
to the Company or any of its stockholders or any of the Company’s Subsidiaries
for breach of any fiduciary or other duty, as a director or officer or
controlling stockholder or otherwise, by reason of the fact that such Designated
Party conducts, pursues or acquires such Renounced Business Opportunity for
itself, directs such Renounced Business Opportunity to another Person or does
not communicate information regarding such Renounced Business Opportunity to the
Company.

2



--------------------------------------------------------------------------------



 



     4. Disclosing Conflicts of Interest. Should any director of the Company
have actual knowledge that he or his Affiliates is pursuing a Renounced Business
Opportunity also pursued by the Company, he shall disclose to the Company’s
board of directors that he may have a conflict of interest, so that the board of
directors may consider his withdrawal from discussions in board deliberations,
as appropriate.
     5. Interpretation.
     (a) For purposes of this Agreement, “Designated Parties” shall include all
Subsidiaries and Affiliates, including any investment fund managed by the
Designated Party, of each Designated Party (other than the Company and its
Subsidiaries).
     (b) As used in this Agreement, the following definitions shall apply:
     (i) “Affiliate” means with respect to a specified person, a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified, and any
directors, officers, partners or 5% or more owners of such person.
     (ii) “Person” means an individual, corporation, partnership, limited
liability company, trust, joint venture, unincorporated organization or other
legal or business entity.
     (iii) “Subsidiary” or “Subsidiaries” shall mean, with respect to any
Person, any other Person the majority of the voting securities of which are
owned, directly or indirectly, by such first Person.
     6. Miscellaneous.
     (a) The provisions of this Agreement shall terminate and be of no further
force and effect at such time as no Designated Party serves as a director
(including Chairman of the Board) or officer of the Company or its Subsidiaries.
     (b) This Agreement does not prohibit or impact the Company’s ability to
participate in any Business Opportunity.
     (c) This Agreement may be signed by facsimile signature and in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to conflicts of laws principles.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of
the date set forth above.

            OASIS PETROLEUM INC.
      By:   /s/ Thomas B. Nusz         Name:   Thomas B. Nusz        Title:  
President and Chief Executive Officer   

            DESIGNATED PARTIES:
      /s/ Robert L. Zorich       Robert L. Zorich            /s/ Douglas E.
Swanson, Jr.       Douglas E. Swanson, Jr.   

              ENCAP INVESTMENTS L.P.
 
       
`
  By:   EnCap Investments GP, L.L.C.,
 
      General Partner of EnCap Investments L.P.

            By:   /s/ D. Martin Phillips         Name:   D. Martin Phillips     
  Title:   Senior Managing Director   





--------------------------------------------------------------------------------



 



         

EXHIBIT A
Designated Parties
Board Members
Douglas E. Swanson, Jr.
Robert L. Zorich
Controlling Stockholder
EnCap Investments L.P.

